     Case 1:17-cr-00101-LEK Document 785 Filed 01/21/20 Page 1 of 3              PageID #: 6716

          ORlRIMAI                       i
                                a*. U^niUH
                                                                                 FILEDINTHE
                                                                         UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF HAWAII
     Anthony Williams
     Private Attorney General                                                   -IAN 2 1 2020
     P.O. Box 30080                                                      atj) ^o'clock andO<^ min.A M
     Honolulu, HI 96820                                                       SUE BEITIA, CLERK jf
                                                                    '             fJo \Ff Su^MrrrtPjT




                           United States District Court

                                    District of Hawaii




     UNITED STATES OF AMERICA                         CASE NO. 17-00101 LEK


     V.




     ANTHONY T. WILLIAMS




                                   NOTICE OF APPEAL



        NOTICE IS HEREBY GIVEN that Private Attorney General Anthony Williams, a servant of the
     Most High Yahweh Elohim Yahshua, is appealing the unlawful Order Denying Motion To Provide
     Access to an Unmonitored Telephone or Telephone Provided by Standby Counsel to the Ninth
     Circuit Court of Appeals, which denies the undersigned the First Amendment Right to
     communicate with his witnesses prior to trial.



     Executed this IT^day of January. 2020.




Receiyed By Mail
          l^<7Lo
Case 1:17-cr-00101-LEK Document 785 Filed 01/21/20 Page 2 of 3               PageID #: 6717



Righteously Submitted,




Anthony    WlHlams
Private Attorney General
Counsel to the Poor(Psalms 14:6)
Common Law Counsel (28 USC 1654, First Judiciary Act of 1789, § 35)


"For 1 know how many are your offenses and how great your sins. You oppress the righteous
and take bribes and you deprive the poor ofjustice in the courts."
                                                                    Amos 5:12
Case 1:17-cr-00101-LEK Document 785 Filed 01/21/20 Page 3 of 3                    PageID #: 6718




                           CERTIFICATE OF SERVICE




I hereby certify that a true and correct copy of the foregoing was sent by U.S. mail to the
following petti foggers:



U. 5. ATTORNEY'S OFFICE
Kenneth M.Sorenson
Greg Paris Yates
PJKK Federal Building, Rm.6-100
300 Ala Moana Blvd.
Honolulu, Hawaii 96850



       ^          -r                           ,
On the Jl ,day of                     .^019




Ari|jhony ¥. Williams
Private Atromey General
Counsel to the Poor(Psalms 14:6)
Common Law Counsel(28 USC 1654, First Judiciary Act of 1789,§ 35)
